        AO 450(GAS Rev 10/03)Judgment in a Civil Case



                                      United States District Court
                                         Southern District of Georgia
                Maiy N. Dantzler


                                                                                  JUDGMENT IN A CIVIL CASE



                                               V.                               CASE NUMBER: CV4I7-62

                Georgia Ports Authority




                   Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
          □        has rendered its verdict.


          12]      Decision by Court. This action came before the Court. The issues have been considered and a decision has been
                   rendered.


                   IT IS ORDERED AND ADJUDGED

                   that in accordance with this Court's Order dated January 10,2019, adopting the Report and

                    Recommendation of the Magistrate Judge as the opinion of this Court. Judgment is hereby entered

                    dismissing Plaintiffs claims. This action stands closed.




                                                                                               ^yo/siR\'5

          January 10,2019                                                     Scott L. P
          Date




                                                                               By^eputy ulerk
GAS Rev KVUV]
